the opinion of the court was delivered by
Bennett, J.
It is not necessary to decide what would have been the effect of the tender of the judgment to the justice, if he had remained in office, and had refused to enter it up. It is quite clear, in this ease, that the tender of the confession can have no such effect as is claimed. The justice, when out of office, had no power to act in the matter; and, had he attempted to act, his proceedings would have had no force.
The judgment of the county court, in overruling the motion to dismiss, is affirmed.